01/04/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 20-0511



                             No. DA 20-0511

IN THE MATTER OF:

S.E.,

            Respondent and Appellant.


                                 GRANT


        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 10, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                  January 4 2021